DETAILED ACTION

Response to Amendment
This action is in response to the remark entered on August 29th,2022.
Claims 1 – 13 are cancelled.
Claim 36 is newly added.
Claims 14 – 21 and 31 – 33 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 14 – 24 and 27 - 36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ogawara et al (US Pat Pub No. 2016/0311111) in view of Tanaka (US Pat Pub No. 2014/0060223).

	Regarding claims 14, 16 and 32, Ogawara shows a robot and driving apparatus (See at least figure 1A for robot device 1) comprising:
a first link (See at least figure 1B for robot link 10 as first link also on Para 0037); a second link that moves relatively with respect to the first link (See at least figure 1B for link 20 that moves relatively with respect to link 10);
a sensor that detects the information about the force (See at least figure 1B for force sensor 22 also on Para 0051);
second link is connected to the first link via sensor (See at least figure 1B for first link 10 connected to second link 20 via sensor 22); the sensor and second link are movable relatively with respect to the first link (See at least Para 0078 for sensor 22 arranged in a part of driving system of second link 20 movable together with second link 20 where first link 10 is stationary);
Tanaka et al further shows a member (See at least Para 0089 for mount part 21 as the member connecting bearing 16 and sensor 14);
a sensor that detects information about force (See at least Para 0088 for torque sensor 14 detects torque force); 
a bearing that is provided to the first link and support the member (See at least Para 0089 for bearing 16 support mount part 16 bears thrust force and moment applied on the output shaft where the bearing 16 provided to the output shaft frame 20 as the first link; also on at least Para 0082 for output shaft of motor 11 with output shaft frame 20 as the first link has the integral part with torque sensor 14 as also shown on figure 2); 
the second link is connected to the member via the sensor (See at least Para 0029 for reducer 32 torque output measured by torque sensor in connection with torque sensor that is connected with mount part 21/member also on Para 0089) and the bearing supports the member,
the member, sensor and second link are movable together relatively to the first link (See at least Para 0082 for output shaft of motor 11 with output shaft frame 20 as the link has the integral part with torque sensor 14 which also connects by the mounting part 21);
It would have been obvious for one of ordinary skill in the art, to provide specific roller bearing mechanism of Tanaka, at the time of filing, for the joint link sensor mounting tool within robot axis of Ogwara, in order to provide implementable joint roller bearing mechanism as taught by Tanaka, for the robot joint axis of Ogwara.
It is also further noted using roller bearing with inner race and outer race has been well known in the art to apply for the industrial/application robot joint axis. Please also see previously attached reference, Ihrke et al, US Pat Pub No.2011/0067517 for applicant humanoid robot implementing roller bearing for joint axis and Hasegawa, US Pat Pub No. 2015/0209958 also implementing roller bearing for industrial joint axis.  


Regarding claims 15 and 29, Tanaka further shows sensor includes a first structure as inner race that contacts the member (See at least figure 12c for the part with strain gauge as inner race), a second structure as outer race that contacts the link (See at least figure 12c for the part with bearing 16 as outer race since the part connecting with bearing 16), a third structure as spring that connects the first and second structure (See at least figure 12c for the torque sensor flexure element as the spring), and the first/second/third structure are integrated (See at least figure 12c for all three component are integrated for use and force information transfer).
It would have been obvious for one of ordinary skill in the art, to provide specific roller bearing mechanism of Tanaka, at the time of filing, for the joint link sensor mounting tool within robot axis of Ogwara, in order to provide implementable joint roller bearing mechanism as taught by Tanaka, for the robot joint axis of Ogwara.

Regarding claims 31 and 33, Ogawara shows a robot apparatus and driving apparatus (See at least figure 1A for robot device 1) comprising:
a first link (See at least figure 1B for robot link 10 as first link also on Para 0037); a second link that moves relatively with respect to the first link (See at least figure 1B for link 20 that moves relatively with respect to link 10);
a sensor that detects the information about the force (See at least figure 1B for force sensor 22 also on Para 0051);
second link is connected to the first link via sensor (See at least figure 1B for first link 10 connected to second link 20 via sensor 22); the sensor and second link are movable relatively with respect to the first link (See at least Para 0078 for sensor 22 arranged in a part of driving system of second link 20 movable together with second link 20 where first link 10 is stationary);
Tanaka et al further shows a member (See at least Para 0089 for mount part 21 as the member connecting bearing 16 and sensor 14);
a sensor that detects information about force (See at least Para 0088 for torque sensor 14 detects torque force); 
a bearing that is provided to the first link and support the member (See at least Para 0089 for bearing 16 support mount part 16 bears thrust force and moment applied on the output shaft where the bearing 16 provided to the output shaft frame 20 as the first link; also on at least Para 0082 for output shaft of motor 11 with output shaft frame 20 as the first link has the integral part with torque sensor 14 as also shown on figure 2); 
the second link is connected to the member via the sensor (See at least Para 0029 for reducer 32 torque output measured by torque sensor in connection with torque sensor that is connected with mount part 21/member also on Para 0089) and the bearing supports the member,
the member, sensor and second link are movable together relatively to the first link (See at least Para 0082 for output shaft of motor 11 with output shaft frame 20 as the link has the integral part with torque sensor 14 which also connects by the mounting part 21);
a control apparatus controlling movement of the link based on an acquisition result of the sensor (See at least Para 0113 for actuator device 10 along with controller 310, Para 0039, controls the robot axis/motor motion on Para 0114 and 0116).
It would have been obvious for one of ordinary skill in the art, to provide specific roller bearing mechanism of Tanaka, at the time of filing, for the joint link sensor mounting tool within robot axis of Ogwara, in order to provide implementable joint roller bearing mechanism as taught by Tanaka, for the robot joint axis of Ogwara.

	Regarding claim 17, Tanaka further shows the force is transferred via the member (See at least figure 12c for torque sensor flexure element as the integral part with member), the sensor (See at least figure 12c for biaxial strain gauge as the shear force sensor), and the link as a pathway where the force is transferred (See at least figure 12c for shaft coupling 17 mounted on the reducer 12 toward output shaft frame as link serving the path for force transfer),
a pathway extending through the sensor is the only pathway for transfer of the force to the link (See at least figure 12c for shaft coupling 17 mounted on the reducer 12 toward output shaft frame as the second link serving the pathway for force transfer).
It would have been obvious for one of ordinary skill in the art, to provide specific roller bearing mechanism of Tanaka, at the time of filing, for the joint link sensor mounting tool within robot axis of Ogwara, in order to provide implementable joint roller bearing mechanism as taught by Tanaka, for the robot joint axis of Ogwara.

Regarding claim 18, Tanaka further shows the bearing is not in contact with the link (See at least Para 0089 for bearing 16 support mount part 16 bears thrust force and moment applied on the output shaft but not in contact with link).
It would have been obvious for one of ordinary skill in the art, to provide specific roller bearing mechanism of Tanaka, at the time of filing, for the joint link sensor mounting tool within robot axis of Ogwara, in order to provide implementable joint roller bearing mechanism as taught by Tanaka, for the robot joint axis of Ogwara.

	Regarding claim 19, Tanaka further shows a driving source (See at least figure 2 for actuator device 10); a reducer that reduces driving of the driving source (See at least figure 2 for reducer 12), the member is connected to an output shaft of the reducer (See at least figure 12c for shaft coupling 17 connect the reducer 12 toward output shaft frame/member ).
It would have been obvious for one of ordinary skill in the art, to provide specific roller bearing mechanism of Tanaka, at the time of filing, for the joint link sensor mounting tool within robot axis of Ogwara, in order to provide implementable joint roller bearing mechanism as taught by Tanaka, for the robot joint axis of Ogwara.

Regarding claim 20, Tanaka further shows the force is transferred to the link via the part to be driven, the member, and the sensor (See at least figure 2 and 12c for the sensor mounted on output shaft side and member side along with the gear reducer as the part to be driven).
It would have been obvious for one of ordinary skill in the art, to provide specific roller bearing mechanism of Tanaka, at the time of filing, for the joint link sensor mounting tool within robot axis of Ogwara, in order to provide implementable joint roller bearing mechanism as taught by Tanaka, for the robot joint axis of Ogwara.

	Regarding claim 21, Tanaka further shows the bearing includes a first support and a second support (See at least figure 12c for the part with strain gauge as inner race as first support and the part connect with the bearing 16 as the second support),
the first support is provided to be in contact with the first link (See at least figure 12c for the part with strain gauge as inner race as first support connect with link), and the second support is provided to be in contact with the member (See at least figure 12c for the part connect with the bearing 16 as the second support).
It would have been obvious for one of ordinary skill in the art, to provide specific roller bearing mechanism of Tanaka, at the time of filing, for the joint link sensor mounting tool within robot axis of Ogwara, in order to provide implementable joint roller bearing mechanism as taught by Tanaka, for the robot joint axis of Ogwara.

Regarding claims 22 and 23, Tanaka further shows the member connects the sensor and the second support fixedly (See at least Figure 2 for mount part 21 connect with the sensor 14 and bearing 16 in fixed manner) and the sensor is provided so as to directly contact the member and the second link to connect the member and the second link (See at least Figure 2 for mount part 21 connect with the sensor 14 and bearing 16 in fixed manner).
It would have been obvious for one of ordinary skill in the art, to provide specific roller bearing mechanism of Tanaka, at the time of filing, for the joint link sensor mounting tool within robot axis of Ogwara, in order to provide implementable joint roller bearing mechanism as taught by Tanaka, for the robot joint axis of Ogwara.

	Regarding claim 24, Tanaka further shows a robot arm that includes a plurality of joints (See at least figure 15 and robot with robot and joint), the joints being provided with the driving source and the sensor (See at least figure 15 for drive unit 330 along with encoder/sensor),
a control apparatus acquires an axial force acting on the sensor provided in a predetermined joint among the plurality of joints in a direction except a driving direction of the predetermined joint (See at least figure 17 for drive controller 310 controls each driver 333-1, 333-2 and 333-n with pluarlity axis on figure 16 for robot device 100), 
using a detection value detected by the sensor provided in the predetermined joint (See at least figure 17 for encoder provides a detected value),
a detection value detected by the sensor provided in a joint adjacent to the predetermined joint on an end side in the robot arm than the predetermined joint (See at least figure 17 for encoder provides a detected value in each join using sensor and encoder on figure 12c and 13).
It would have been obvious for one of ordinary skill in the art, to provide specific roller bearing mechanism of Tanaka, at the time of filing, for the joint link sensor mounting tool within robot axis of Ogwara, in order to provide implementable joint roller bearing mechanism as taught by Tanaka, for the robot joint axis of Ogwara.

	Regarding claim 27, Tanaka further shows the control apparatus uses an output value of the sensor of a joint adjacent on the end side as a value of force applied to the joint adjacent on the end side when acquiring axial force (See at least figure 7 for encoder 13 provide value of force applied to the joint on the end side of joint actuator 10 for series joint also shown on figure 8B; see also figure 17 for control unit 310).
It would have been obvious for one of ordinary skill in the art, to provide specific roller bearing mechanism of Tanaka, at the time of filing, for the joint link sensor mounting tool within robot axis of Ogwara, in order to provide implementable joint roller bearing mechanism as taught by Tanaka, for the robot joint axis of Ogwara.

	Regarding claim 28, Tanaka further shows the control apparatus uses a calculation value of force acting on the sensor of a joint adjacent on the end side as a value of force applied to the joint adjacent on the end side when acquiring axial force (See at least figure 7 for encoder 13 calculates value of force applied to the joint on the end side of joint actuator 10 for series joint also shown on figure 8B; see also figure 17 for control unit 310).
It would have been obvious for one of ordinary skill in the art, to provide specific roller bearing mechanism of Tanaka, at the time of filing, for the joint link sensor mounting tool within robot axis of Ogwara, in order to provide implementable joint roller bearing mechanism as taught by Tanaka, for the robot joint axis of Ogwara.


	Regarding claim 30, Tanaka further shows an article manufacturing method for manufacturing an article comprising: providing the robot apparatus (See at least Para 0110 for robot device); utilizing the robot apparatus to manufacture the article (See at least Para 0110 for utilizing the robot for industrial purpose for manufacture article).
It would have been obvious for one of ordinary skill in the art, to provide specific roller bearing mechanism of Tanaka, at the time of filing, for the joint link sensor mounting tool within robot axis of Ogwara, in order to provide implementable joint roller bearing mechanism as taught by Tanaka, for the robot joint axis of Ogwara.

	Regarding claims 34 and 35, Tanaka et al further shows a non-transitory computer-readable storage medium storing a program that causes a computer to execute the control method (See at least figure 17 for control unit 310 stores environment map  310-3 as non-transitory readable medium and with drive control 310-2 as the computer program control method).
It would have been obvious for one of ordinary skill in the art, to provide specific roller bearing mechanism of Tanaka, at the time of filing, for the joint link sensor mounting tool within robot axis of Ogwara, in order to provide implementable joint roller bearing mechanism as taught by Tanaka, for the robot joint axis of Ogwara.


	Regarding claim 36, Ogawara shows the sensor is fixed to the first link and the second link (See at least Figure 1B for sensor 22 fixed in between first link 10 and second link 20), sensor is arranged between the first link and second link (See at least Figure 1B for sensor 22 fixed in between first link 10 and second link 20)
 the second link is connected to the first link via sensor (See at least Figure 1B for sensor 22 fixed in between first link 10 and second link 20); Ogaward does not further shows first link equipped with the member.
Tanaka further shows first link with the member ( See at least Para 0088 and 0089 with cross roller bearing through mount part 21 as the member along with the output shaft frame 20 as the first link; also on at least Para 0082 for output shaft of motor 11 with output shaft frame 20 as the first link has the integral part with torque sensor 14 as also shown on figure 2).
It would have been obvious for one of ordinary skill in the art, to provide specific roller bearing mechanism of Tanaka, at the time of filing, for the joint link sensor mounting tool within robot axis of Ogwara, in order to provide implementable joint roller bearing mechanism as taught by Tanaka, for the robot joint axis of Ogwara.
It is also further noted using roller bearing with inner race and outer race has been well known in the art to apply for the industrial/application robot joint axis. Please also see previously attached reference, Ihrke et al, US Pat Pub No.2011/0067517 for applicant humanoid robot implementing roller bearing for joint axis and Hasegawa, US Pat Pub No. 2015/0209958 also implementing roller bearing for industrial joint axis.  


Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, US Pat Pub No.2014/0060223 in view of Tanaka, US Pat Pub No. 2014/0060223 and further in view of Herr, US Pat Pub No.20140081421.

	Regarding claim 25, Herr et al further shows the control apparatus acquires an error generated in the detection value of the sensor provided in the predetermined joint (See at least Para 0292 for error data on force and torque signal), using axial force and a sensitivity matrix that includes a relationship between axial force and the error generated in the detection value of the sensor provided in the predetermined joint (See at least Para 0292 for error data on force and torque signal; See at least Para 0282 for axial force to be determined using sensitivity matrix for structure element/joint axis); the control apparatus corrects the detection value of the sensor provided in the predetermined joint based on the error (See at least Para 0292 for controller 1762).
It would have been obvious for one of ordinary skill in the art, at the time of filing, to provide joint axis correction mechanism as taught by Herr, implementing the axis detected information of Tanaka modified, in order to provide a suitable axis joint calibration means utilizing the force information, as desired by Tanaka modified.    

	Regarding claim 26, Tanaka further shows the control apparatus performs acquisition of axial force in sequence from the joint on the end side of the robot arm (See at least figure 10 for joint axial from the end side of the robot arm alogn with sensor implemented on each axis shown on figures 7 and 8 mounted on actuator); Tanaka does not shows correction of the detected value based on the error;
Herr et al further shows correction of the detected value based on the error (See at least Para 0292 for error data on force and torque signal; See at least Para 0282 for axial force to be determined using sensitivity matrix for structure element/joint axis).
It would have been obvious for one of ordinary skill in the art, at the time of filing, to provide joint axis correction mechanism as taught by Herr, implementing the axis detected information of Tanaka modified, in order to provide a suitable axis joint calibration means utilizing the force information, as desired by Tanaka modified.    

Response to Arguments
	In response to applicant’s remark that Tanaka does not shows applicant newly recited claim limitation regarding the second link is connected to the member via sensor and the bearing supports member…the member, sensor and the second link are movable relatively with respect to the first link; 
	However, applicant’s attention is now directed to Page 4 above where applicant newly recited claim limitation is now addressed under Ogawara in view of Tanaka where applicant newly recited claim limitation is now addressed.
	
	Further, applicant’s remark states that the torque sensor of Tanaka is expose outside the actuator device and not fixed to the output shaft frame; however, applicant’s remark is not particularly accurate.   
In this instant case, applicant’s attention is directed to Para 0040 discussed the components of the actuator device where states, “an actuator device provided with a motor, a reducer…a torque sensor driven by an outer ring relative to a stationary part of the motor”. 
Further, Figure 3 of Tanaka explained for actuator device 30 on Para 0056 also includes the torque sensor. Further, Para 0083 of Tanaka also states, “output shaft frame 20 is attached to an outer peripheral portion of the torque sensor 14”.
Thus, the torque sensor is indeed attached to the output shaft frame; further, figure 3 of the actuator device 10 also exhibited output shaft frame 40 attached to torque sensor 34;
In addition, applicant recited claim limitation also does not required torque sensor not exposed outside the actuator device and fixed to the output shaft frame.  Applicant’s attention is also directed applicant’s drawing where exhibited that the force sensor of applicant’s invention for force sensor 250 attached to second link 220 rotatable but not fixed where the sensor 250 is also exposed outside in between first link 210 and second link 220. 
It is also noted that applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., torque sensor not exposed outside the actuator device and fixed to the output shaft frame) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Furthermore, applicant discussed certain advantage of applicant’s invention to possible to reduce the effect of friction cause by rotation motion of bearing and the error between the force acquired by the sensor and the force acting on the second link along with the discussion of Tanka’s force transmitted through torque sensor 14, transmitted to mount part 21 with error caused by friction; 
however, it is noted that applicant recited additional advantage of applicant’s invention or latent property of Tanaka are not discussed or exhibited in either Tanaka or recited in applicant’s claim limitation.
Please also see MPEP 2145. II. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) (Claims were directed to grooved carbon disc brakes wherein the grooves were provided to vent steam or vapor during a braking action. A prior art reference taught noncarbon disc brakes which were grooved for the purpose of cooling the faces of the braking members and eliminating dust. The court held the prior art references when combined would overcome the problems of dust and overheating solved by the prior art and would inherently overcome the steam or vapor cause of the problem relied upon for patentability by applicants. Granting a patent on the discovery of an unknown but inherent function (here venting steam or vapor) "would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art." 596 F.2d at 1022, 201 USPQ at 661.);…"The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").
      	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kato et al, US Pat Pub No. 2010/000590, sensor joint axis actuator with joint axis bearing, reducer, inner/outer ring.
Nakajima, US Pat Pub No. 2012/0065902, joint axis sensor, error deviation with feedback control, multiple axis manipulator.
Nagasaka et al, US Pat Pub No. 2011/0239788, joint axis torque sensor, reducer, inner/outer ring.
Hasegawa et al, US Pat Pub No. 2015/0209958, joint axis torque sensor, reducer, bearing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274. The examiner can normally be reached 11AM - 7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ian Jen/Primary Examiner, Art Unit 3664